Matter of Saiah Isaiah C. (Tanisha C.) (2016 NY Slip Op 07991)





Matter of Saiah Isaiah C. (Tanisha C.)


2016 NY Slip Op 07991


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Mazzarelli, J.P., Renwick, Richter, Manzanet-Daniels, Feinman, JJ.


2299

[*1]In re Saiah Isaiah C., also known as Baby Boy C., A Child Under the Age of Eighteen Years, etc., Tanisha C., Respondent-Appellant, Catholic Guardian Services, Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Joseph T. Gatti, New York, for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Patricia Colella of counsel), attorney for the child.

Order, Family Court, Bronx County (Sarah P. Cooper, J.), entered on or about August 6, 2015, which, upon a finding of permanent neglect, terminated respondent mother's parental rights to the subject child, and committed the custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
A preponderance of the evidence supports the determination that termination of respondent's parental rights was in the best interests of the child, who had been in foster care for his entire life and required permanency (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The record establishes that the child has bonded and thrived with his foster parents, who are able to address his special needs.
A suspended judgment was not warranted since respondent had not made significant progress in overcoming the problems that led to placement of the child. The child needed stability, which he has obtained in the foster home where he is doing well (see Matter of Charles Jahmel M. [Charles E.M.], 124 AD3d 496, 497 [1st Dept 2015], lv denied 25 NY3d 905 [2015]). Even if respondent were to continue on a path to recovery from substance abuse, there has been no showing that it would be in the child's best interests to be returned to her care, since there is no evidence that she had a realistic plan to provide an adequate and stable home for the child (see Matter of Lorenda M. [Lorenzo McG.], 2 AD3d 370, 371 [1st Dept 2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK